Case 1:16-cv-05633-ARR-JO Document 213 Filed 06/29/20 Page 1 of 16 PageID #: 3423



  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  ----------------------------------------------------------X
  JIANMIN JIN                                                      REPORT AND
                                        Plaintiff,                 RECOMMENDATION
                     - against -
  SHANGHAI ORIGINAL, INC. et al.,                                  16-CV-5633 (ARR) (JO)
                                        Defendants.
  ----------------------------------------------------------X

  James Orenstein, Magistrate Judge:

           Plaintiff Jianmin Jin ("Jin") is one several plaintiffs who accused multiple defendants of

  violating their rights under federal and state wage laws. See Docket Entry ("DE") 1 ("Complaint");

  29 U.S.C. § 201, et seq. ("FLSA"); NYLL §§ 190, 650, et seq. ("NYLL"). The court dismissed the

  claims of some of the plaintiffs before trial. See DE 115; DE 181. Jin and co-plaintiff Chunyou Xie

  ("Xie") proceeded to a bench trial, after which the court awarded Jin judgment in the amount of

  $35,880.30 against defendants East Brother Corp., Tun Yee Lam, and Yiu Fai Fong jointly and

  severally and dismissed the remainder of Jin's claims as well as all of Xie's claims against all

  defendants. See DE 190 (Opinion and Order); DE 191 (Judgment). Jin now seeks an award of

  attorneys' fees and costs. See DE 196. Upon referral from the Honorable Allyne R. Ross, United

  States District Judge, I now make this report and, for the reasons set forth below, respectfully

  recommend that the court award Jin $57,818.55 in reasonable attorneys' fees and $5,155.64 in costs,

  for a total award of $62,974.19.

  I.       Background

           On October 7, 2016, Jin filed a complaint on behalf of himself and a putative class accusing

  an array of defendants of failing to pay him and other non-managerial workers at three restaurants in

  Queens and Manhattan the wages due under the FLSA and NYLL and also of committing related
Case 1:16-cv-05633-ARR-JO Document 213 Filed 06/29/20 Page 2 of 16 PageID #: 3424



  statutory violations. See Complaint; DE 1-7. 1 Over the next two years, Jin made three attempts to

  certify a collective action as to all three restaurants, which he claimed constituted a single enterprise

  for purposes of the applicable wage laws. See DE 44; DE 45; DE 53; DE 62; DE 64; DE 71; DE 76;

  DE 100; see also DE 115 (Opinion and Order). In a ruling on April 2, 2018, the court rejected Jin's

  argument that the three locations formed a single cognizable enterprise, but it did certify a class, to

  be represented by Jin's counsel, of non-managerial employees at the location in Flushing, Queens

  where Jin had worked ("the Flushing Class"). DE 115.

            Nearly six months later, on October 29, 2018, I certified that discovery was complete and

  the case ready to proceed to trial. See DE 136. Shortly before the trial date, however, Jin moved to

  reopen discovery and sanction the defendants based on allegations that they had inappropriately

  contacted class members and interfered with the formation of the class. See DE 140; DE 146; DE

  147. I reopened discovery on March 1, 2019, and set a deadline of May 10, 2019 for Jin's counsel to

  complete depositions and otherwise investigate the defendants' alleged misconduct. See DE 155; DE

  156; Order dated March 10, 2019. At the end of that supplemental discovery period, Jin's counsel

  reported (after repeatedly trying without success to put off doing so) that he had done little of the

  investigative work he had previously described as necessary: instead, after deposing a few of the

  defendants' managers (and apparently none of the affected workers), counsel had decided to

  abandon the remaining depositions and the previously filed motion for sanctions. See DE 157; DE

  159; DE 160; Orders dated May 8, 9, & 10, 2019.

            The failure by Jin's counsel to adequately investigate and prosecute the motion for sanctions

  raised concerns about his adequacy to represent the certified class. See DE 160. Later developments

  exacerbated those concerns. For example, after agreeing to a trial date of July 15, 2020, Jin's counsel



  1
      Xie made similar allegations that I ignore for ease of reference because he has no pending claim.


                                                      2
Case 1:16-cv-05633-ARR-JO Document 213 Filed 06/29/20 Page 3 of 16 PageID #: 3425



  sought an adjournment because of scheduling conflicts. See DE 171; Order dated July 1, 2019. He

  also failed – twice – to provide a witness list that conformed to the court's requirements. See DE

  168; DE 169; Order dated June 28, 2019 (regarding plaintiffs' proposed witness list); DE 172. When

  he finally did provide such a list, he belatedly revealed a plan to call just four witnesses, only two of

  whom were members of the Flushing Class. See DE 175; DE 177. These and other lapses ultimately

  prompted the court to enter an order sua sponte decertifying the Flushing Class on the basis of

  inadequate representation. See DE 181. As a result, only Jin's FLSA and NYLL claims proceeded to

  trial. Jin proved his federal and state law wage claims against only three of the defendants: East

  Brother Corp., Tun Yee Lam, and Yiu Fai Fong. See DE 190. The court entered judgment against

  those defendants jointly and severally in the amount of $35,880.30 (consisting of $11,184.23 in

  unpaid overtime compensation; the same amount in liquidated damages; $8,945 in statutory notice

  damages; and $4,566.84 in prejudgment interest) plus post-judgment interest. See DE 191; see also 28

  U.S.C. § 1961.

          Jin now seeks an award of $211,074.83 in attorneys' fees and $7,725.43 in costs. The

  defendants oppose the request. See DE 196 (motion); DE 197 (supporting declaration of Jin's

  counsel) ("Troy Decl."); DE 198 (supporting memorandum) ("Memo"); DE 200 (opposing

  declaration of defendants' counsel) ("Horowitz Decl."); DE 201 (reply memorandum) ("Reply").

  The court referred the motion to me by order dated September 5, 2019. See DE 199.

  II.     Discussion

          A.       Timeliness

          As a threshold matter, the defendants contend that the court should deny the request

  because it is untimely. See Horowitz Decl., ¶¶ 4-6; Fed. R. Civ. P. 54(d)(2)(B)(1). I respectfully

  disagree, as explained below.




                                                      3
Case 1:16-cv-05633-ARR-JO Document 213 Filed 06/29/20 Page 4 of 16 PageID #: 3426



            Jin's fee application was due "no later than 14 days after entry of judgment." Fed. R. Civ. P.

  54(d)(2)(B); see also Loc. Civ. R. 54.1(7) (specifying that a motion for attorney's fees and related costs

  "shall be made within the time period prescribed by Fed. R. Civ. P. 54" rather than the longer period

  prescribed for an application for other taxable costs). The court entered final judgment on July 19,

  2019. DE 191. 2 As a result, Jin's fee application was due by August 2, 2019, and the instant request,

  filed on September 3, 2019, was therefore untimely.

            The fact that the motion was untimely does not resolve the matter, however, as the court has

  discretion to extend the otherwise applicable deadline if it finds excusable neglect. See Fed. R. Civ. P.

  6(b)(1), 54(d)(2)(B); Tancredi, 378 F.3d at 227. In considering whether to excuse Jin's lateness on that

  basis, the court should consider the potential prejudice to the defendants, the length of the delay and

  its impact on the proceedings, the reason for the delay, and whether Jin acted in good faith. See

  Whelan, 2016 WL 807373, at *4 (citing Tancredi, 378 F.3d at 227 (quoting Pioneer Inv. Servs. Co. v.

  Brunswick Assocs. Ltd. P'ship, 507 U.S. 380, 395 (1993)). Most of those factors favor Jin: although his

  counsel's excuses – particularly considered against the backdrop of the lapses in representation that

  led the court to decertify the Flushing Class – do not establish good cause for the delay, see Reply at

  2-4, the delay was relatively brief and appears to have caused the defendants no cognizable prejudice.

  I therefore respectfully recommend that the court excuse the delay and resolve the motion on the

  merits.




  2
   Jin's argument to the contrary notwithstanding, the judgment was final for purposes of Rule 54
  because no party filed a timely motion under Rules 50(b), 59(a), or 59(e) of the Federal Rules of Civil
  Procedure that would suffice to render it otherwise. See Weyant v. Okst, 198 F.3d 311, 315 (2nd Cir.
  1999). Moreover, the pendency of Jin's appeal of the court's order decertifying the Flushing Class
  did not toll the otherwise applicable deadline. See e.g. Tancredi v. Metropolitan Life Ins. Co., 378 F.3d
  220, 226 (2d. Cir. 2004); Whelan v. Pascale, 2016 WL 807373, at *3 (E.D.N.Y. Mar. 2, 2016).


                                                       4
Case 1:16-cv-05633-ARR-JO Document 213 Filed 06/29/20 Page 5 of 16 PageID #: 3427



          B.       Attorneys' Fees

          Having prevailed on his FLSA and NYLL claims, Jin is entitled to an award of reasonable

  attorneys' fees and costs, and he bears the burden of establishing the reasonableness of his request.

  See 29 U.S.C. § 216(b); NYLL § 663(1); Flores v. Mamma Lombardi's of Holbrook, Inc., 104 F. Supp. 3d

  290, 309 (E.D.N.Y. 2015) (citations omitted). Courts in this circuit assess fee applications using the

  "lodestar method" which determines the "presumptively reasonable fee" by multiplying the

  reasonable hourly rate with the reasonable number expended hours for a case. See e.g. Kindle v. Dejana,

  308 F. Supp. 3d 698, 703 (E.D.N.Y. 2018). 3 District courts have broad discretion, using "their

  experience with the case, as well as their experience with the practice of law, to assess the

  reasonableness" of each component of a fee award. Fox Indus., Inc. v. Gurovich, 2005 WL 2305002, at

  *2 (E.D.N.Y. Sept. 21, 2005) (quoting Clarke v. Frank, 960 F.2d 1146, 1153 (2d Cir. 1992)); see also

  Lilly, 934 F.3d at 234 ("[W]e afford district courts broad discretion in awarding attorneys' fees

  because they are much closer to the details of each individual case and can better determine what is

  reasonable and appropriate in the fee calculus for the particular case.").

          The court may not, as the defendants suggest it should, cap the fee award at one-third of the

  damages award. See Horowitz Decl. at 2-3; 4 Millea, 658 F.3d at 169 ("The whole purpose of fee-

  shifting statutes is to generate attorneys' fees that are disproportionate to the plaintiff's recovery.")

  (emphasis in original). Instead, the court must consider the components of a reasonable lodestar

  amount.


  3
   I use the term "lodestar" only for ease of reference. See Lilly v. City of New York, 934 F.3d 222, 227-
  231 (2d Cir. 2019) (reaffirming the lodestar method as the long-standing approach to calculating
  attorney's fees in the Second Circuit and as endorsed by the Supreme Court); see also Millea v. Metro-
  N. R.R. Co., 658 F.3d 154, 166-67 (2d Cir. 2011) (describing the lodestar as producing a
  "presumptively reasonable fee" and noting that failure to calculate it as a starting point in
  determining a fee award is "legal error").
  4
   I cite the declaration by page rather than paragraph number because the declarant has used
  duplicative paragraph numbers.


                                                         5
Case 1:16-cv-05633-ARR-JO Document 213 Filed 06/29/20 Page 6 of 16 PageID #: 3428



                  1.      Hourly Rate

          A reasonable hourly rate is the minimum rate a client would be willing to pay to litigate the

  case effectively, taking into account the prevailing rates in this district for similar services by lawyers

  of reasonably comparable skill, experience, and reputation. See e.g., Arbor Hill Concerned Citizens

  Neighborhood Ass'n v. Cty. Of Albany, 522 F. 3d 182, 190 (2d Cir. 2008); Jin Li v. W. Metal Work &

  Supply, Inc., 2019 WL 246275, at *7 (E.D.N.Y. Feb. 27, 2019). Courts in this district typically award

  fees in comparable cases using the following hourly rates: $300-$400 for partners, $200-$325 for

  senior associates, $100-$150 for junior associates, and $70-$100 for non-attorney professionals. See

  Alvarez v. Sterling Portfolio Investment, LP, 2017 WL 8790990, at * 8 (E.D.N.Y. Dec. 13, 2017)

  (collecting cases).

          Notwithstanding the prevailing practice in this district, Jin seeks to compensate his attorneys

  at the following hourly rates: $550 for John Troy ("Troy"), $350 for each of Kibum "George" Byun

  ("Byun") and Aaron Schweitzer ("Schweitzer"), $250 for each of Luis Flores ("Flores") and Andrew

  Dellaripa ("Dellaripa"), and $150 for each of Karyn Beck ("Beck"), Preethi Kilaru ("Kilaru"), and

  Maggie Huang ("Huang"). See Memo at 6-9; Troy Decl. ¶¶ 27, 39, 43, 49-56, 58. Such rates greatly

  exceed not only those approved in comparable cases, but also the rates judges of this court have

  repeatedly deemed reasonable for the specific attorneys who now seek compensation. See, e.g., Xie v.

  Sakura Kai I Inc., No. 17-CV-7509 (ILG) (JO), DE 65 at 3-4 (E.D.N.Y. Mar. 12, 2020) (report and

  recommendation), adopted, 2020 WL 2569406 (E.D.N.Y. May 20, 2020); Singh v. A & A Mkt. Plaza,

  Inc., 2019 WL 4861882, at *9 (E.D.N.Y. Sept. 30, 2019); Xin Long Lin v. New Fresca Tortillas, Inc., 2019

  WL 3716199, at *9 (E.D.N.Y. May 1, 2019) (report and recommendation), adopted, 2019 WL

  3714600 (E.D.N.Y. May 28, 2019); Ye Hong v. 7 Express Rest. Corp., 2019 WL 2261091, at *8

  (E.D.N.Y. Mar. 14, 2019) (report and recommendation), adopted as modified, 2019 WL 1429584

  (E.D.N.Y. Mar. 29, 2019); Suarez Castaneda v. F&R Cleaning Servs. Corp., 2019 WL 5694118, at *15



                                                       6
Case 1:16-cv-05633-ARR-JO Document 213 Filed 06/29/20 Page 7 of 16 PageID #: 3429



  (E.D.N.Y. Mar. 15, 2019) (report and recommendation), adopted, 2019 WL 5693768 (E.D.N.Y. July

  8, 2019); Jin Li, 2019 WL 2436275, at *7.

          Moreover, in submitting Jin's fee application, Troy improperly ignores not only the many cases

  that have rejected his persistent requests for excessive hourly rates, but also the decisions that have

  faulted him for relying on and distorting (as he again does here) inapposite authority from outside this

  jurisdiction. See Xie, No. 17-CV-7509 (ILG) (JO), ECF 65, at 4 (criticizing Troy for same reason);

  Singh, 2019 WL 4861882, at *8 n.3 (same). As an alternative – for now – to referring Jin's counsel to

  the court's Committee on Grievances for investigation of a potential ethical violation, I respectfully

  recommend that if the court adopts this report and recommendation in pertinent part, it order each

  of the attorneys representing Jin to file a copy of this report and of the court's order on the docket of

  any future case in which the attorney's client seeks an award of fees for the attorney's work. See N.Y.

  Rules of Prof'l Conduct 3.3(a)(2) ("A lawyer shall not knowingly … fail to disclose to the tribunal

  controlling legal authority known to the lawyer to be directly adverse to the position of the client and

  not disclosed by opposing counsel"), 22 N.Y.C. R.R. § 1200; Loc. Civ. R. 1.5(b)(5) (providing for

  imposition of disciplinary sanctions on an attorney whose conduct is violative of New York's

  professional responsibility rules). 5

          Consistent with recent decisions involving Jin's attorneys and their supporting staff

  members, I respectfully recommend that the court base its award on the following hourly rates: $375


  5
    I do not suggest that the many instances in which judges of this court have rejected Troy's claimed
  hourly rates constitute controlling legal authority that Troy improperly fails to cite. Because such
  decisions are persuasive but not controlling, Troy's resistance to acknowledging such decisions
  imposes needless burdens on the judges of this court in case after case, but it is not necessarily
  unethical. Rather, it is Troy's persistence in ignoring the Second Circuit's repeated articulations of
  the "forum rule" (under which the court applies hourly rates employed in the district in which the
  court sits to determine a presumptively reasonable fee) that implicates the duty of candor to the
  tribunal. See, e.g., Restivo v. Hessemann, 846 F.3d 547, 590 (2d Cir. 2017) (citing Simmons v. N.Y.C.
  Transit Auth., 575 F.3d 170, 174 (2d Cir. 2009)); Konits v. Karahalis, 409 F. App'x 418, 422 (2d Cir.
  2011) (same).


                                                     7
Case 1:16-cv-05633-ARR-JO Document 213 Filed 06/29/20 Page 8 of 16 PageID #: 3430



  for Troy, $150 for Byun, Schweitzer, and Flores, $100 for Dellaripa and Beck, and $75 for Kilaru

  and Huang.

                  2.      Hours Reasonably Expended

          Jin seeks to compensate his attorneys for 689.58 hours of work, as summarized below.

                          Professional                               Claimed hours
           Troy                                                                            72.44
           Byun                                                                           181.42
           Schweitzer                                                                     200.77
           Flores                                                                           4.25
           Dellaripa                                                                       18.00
           Beck                                                                            82.22
           Kilaru                                                                          33.11
           Huang                                                                           97.37
           TOTAL                                                                          689.58

  See Troy Decl. ¶ 58. As set forth below, I recommend that the court reduce these hours significantly.

          "A fee applicant bears the burden of demonstrating the hours expended and the nature of

  the work performed through contemporaneous time records that describe with specificity the nature

  of the work done, the hours, and the dates." Fundora v. 87-10 51st Ave. Owners Corp., 2015 WL

  729736, at *1 (E.D.N.Y. Feb. 19, 2015) (citing N.Y. State Ass'n for Retarded Children, Inc. v. Carey, 711

  F.2d 1136, 1147-48 (2d Cir. 1983)). "Descriptions of work recollected in tranquility days or weeks

  later will not do…. The records must be specific and detailed. Even if made contemporaneously, an

  entry 'Engaged on Jones case – 8 hours' will not do." Gortat v. Capala Bros, 2014 WL 3818614, at *5

  (E.D.N.Y. Aug. 4, 2014) (internal quotation marks omitted). In determining the number of hours for

  which fees should be awarded, the court should not compensate counsel for hours that are

  "excessive, redundant, or otherwise unnecessary." See Hensley v. Eckerhart, 461 U.S. 424, 434 (1983)

  (citing Copeland v. Marshall, 641 F.2d 880, 891 (D.C. Cir. 1980)); Bliven v. Hunt, 579 F.3d 204, 213 (2d

  Cir. 2009).




                                                      8
Case 1:16-cv-05633-ARR-JO Document 213 Filed 06/29/20 Page 9 of 16 PageID #: 3431



          The defendants argue that the court should not award any fees for Jin's counsel's work

  relating to the certification of a class that the court ultimately decertified because of counsel's

  inadequate representation. See Horowitz Decl. ¶ 12; see also Farrar v. Hobby, 506 U.S. 103, 114 (1992)

  ("We have already observed that if 'a plaintiff has achieved only partial or limited success, the

  product of hours reasonably expended on the litigation as a whole times a reasonable hourly rate

  may be an excessive amount.'") (citing Hensley 461 U.S. at 436). While that argument has merit, the

  defendants' argument for denying fees on a wider scale does not.

          The court would have no reason to deprive Jin of reimbursement for some of his counsel's

  efforts simply because some of them failed. Thus, I respectfully recommend that the court reject the

  defendants' argument to deem non-compensable the time Jin's counsel spent seeking certification of

  a class that included the defendants' employees at other restaurants who were not within the

  Flushing Class. See Horowitz Decl. ¶ 11. Those efforts failed on the merits, rather than because of

  counsel's inadequacy, and are therefore properly compensable. For the same reason, the court

  should reject the defendants' request to reduce the fee award based on Jin's failure to prevail against

  some defendants or because Xie did not prevail on any claims. See Horowitz Decl. ¶¶ 13-15. Despite

  the overall mixed result, Jin achieved success on his FLSA and NYLL claims. Moreover, as set forth

  below, I recommend significant reductions in the fee award for other reasons. See Stanczyk v. City of

  New York, 752 F.3d 273, 284-85 (2d Cir. 2014) (citing Hensley, 461 U.S. at 434-35); see also Barfield v.

  N.Y.C. Health & Hosps. Corp., 537 F.3d 132, 151-52 (2d Cir. 2008).

          But while the defendants cannot avoid reimbursing Jin's legal fees on the ground that some

  of the Complaint's claims proved unsuccessful, they should not have to subsidize litigation that Jin

  effectively abandoned midstream. Thus, for example, if Jin's counsel had assiduously investigated

  and prosecuted the motion for sanctions based on an allegation that the defendants interfered with

  the formation of a class, I would recommend reasonable compensation for that work regardless of



                                                       9
Case 1:16-cv-05633-ARR-JO Document 213 Filed 06/29/20 Page 10 of 16 PageID #: 3432



  the outcome. But if Jin was unwilling to have his attorneys see the matter through to resolution, it

  would compound the injury to the defendants to make them bear not only their own expenses

  arising from Jin's abortive efforts, but also their adversary's. I therefore respectfully recommend that

  the court decline to reimburse Jin for counsel's work relating to the sanctions motion and, for

  similar reasons, the time counsel spent on attempts to delay trial for the Flushing Class a second

  time, for time spent revising a witness list that ultimately included only two members of the Flushing

  Class, and for time spent after this court decertified the Flushing Class to send decertification

  notices and appeal the decertification order. See Horowitz Decl. ¶¶ 12, 31. Accordingly, as

  summarized in the Addendum to this report, I respectfully recommend that the court deem the

  following hours non-compensable: 48.37 hours attributed to Schweitzer, 7.5 hours attributed to

  Beck, 3.26 hours attributed to Kilaru, and 4.33 hours attributed to Huang.

          Excluding those hours leaves a remainder of 626.12 billed hours that include inefficiencies,

  redundancies, and over-billing that justify further reduction. As the defendants correctly observe, Jin

  seeks compensation for five attorneys and three non-attorneys who often billed for identical or

  duplicative tasks. See Horowitz Decl. ¶¶ 23, 27; DE 197-1 ("Billing Records"); see also Reiter v. Maxi-

  Aids, Inc., 2019 WL 1641306, at *5 (E.D.N.Y. Apr. 16, 2019) (collecting cases where overstaffing led

  to a reduction due to redundant or duplicative work performed).

          Jin's attorneys also billed an unreasonably high number of hours for relatively

  straightforward tasks, or tasks that could have been performed by support staff. See Horowitz Decl.

  ¶¶ 24-28; Billing Records; see, e.g., Jemine v. Dennis, 901 F. Supp. 2d 365, 393 (E.D.N.Y. 2012)

  (reducing requested fees by ten percent because the "quality and complexity of the submissions and

  calculations" did not reflect the hours expended); Struthers v. City of New York, 2013 WL 5407221, at

  *8-9 (E.D.N.Y. Sept. 25, 2013) (reducing fees because the fees requested for responding to motion

  papers were "excessive"); Ehrlich v. Royal Oak Fin. Servs., 2012 WL 5438942, at *3-4 (E.D.N.Y. Nov.



                                                     10
Case 1:16-cv-05633-ARR-JO Document 213 Filed 06/29/20 Page 11 of 16 PageID #: 3433



  7, 2012) (reducing attorneys' fees because the attorney's litigation of the suit made apparent his "lack

  of experience" and for duplicative entries); Singh, 2019 WL 4861882, at *10 ("Where counsel seeks

  compensation for time spent completing administrative tasks or work that should have been

  accomplished by a less-skilled practitioner, '[u]niform percentage cutbacks are warranted.'")

  (collecting cases). 6

          In addition, Jin's counsel improperly billed for matters that had nothing to do with this case,

  for drafting an amended complaint that the court never authorized, and for services relating to

  publication of notice to the class that the parties never disseminated. See Horowitz Decl. ¶ 28; Billing

  Records. They further acted unreasonably by billing for travel time at the full hourly rate rather than

  at the discounted rate this court typically approves for travel. See Pennacchio v. Powers, 2011 WL

  2945825, at *1 (E.D.N.Y. July 21, 2011) (citing Barfield, 537 F.3d at 151). Finally, Jin's counsel billed

  for several tasks with descriptions that are so vague as to make it impossible to assess whether the

  amounts claimed are reasonable. See Horowitz Decl. ¶¶ 26-28; Billing Records; see also Reiter, WL

  1641306, at *5 (noting that courts routinely apply reductions "'as high as 40% based solely on vague

  billing entries.'") (citing Anderson v. Cty. of Suffolk, 2016 WL 1444594, at *6 (E.D.N.Y. Apr. 11, 2016)

  (collecting cases)).

          "One acceptable method for 'trimming the fat' from a fee application, and one that

  consumes fewer judicial resources than a painstaking review of each time-entry, is for the court to

  impose an 'across-the-board percentage' cut of the total amount of time claimed." Fundora, 2015 WL


  6
    For example, on September 29, 2016, Troy billed five hours to draft a standard FLSA complaint
  and another 4.5 hours to complete "Research: Search Corp & Biz Entity Database." Troy also billed
  two hours on August 21, 2017 to "File Consent to Become Party" for just four opt-in plaintiffs. On
  January 12, 2017, Byun, likewise, billed nearly seven hours to draft a standard motion for entry of
  default, and on March 12 and 13, 2017 he billed six hours to prepare for an "IPTC," attend an
  "IPTC" write a "Post IPTC Memo." On July 15, 2017 Byun billed 1.5 hours to schedule
  stenographer and an interpreter. On August 27, 2017, Schweitzer, similarly billed six hours to draft
  standard discovery requests. See Billing Records.


                                                      11
Case 1:16-cv-05633-ARR-JO Document 213 Filed 06/29/20 Page 12 of 16 PageID #: 3434



  729736, at *2 (quoting In re "Agent Orange" Prods. Liab. Litig., 818 F. 2d 226, 237-38 (2d Cir. 1987)).

  Because Jin's counsel's billing records are unreasonable in so many ways, I respectfully recommend

  that, after excluding time billed for work relating to the Flushing Class, the court reduce all

  remaining hours by forty percent. As a result, I respectfully recommend an award of attorneys' fees

  in the total amount of $57,818.55 as summarized in the following chart:

                       Hours Rate                        Hours Worked
                                                                       Remainder
   Professional     Claimed   Adjusted    Claimed     After exclusion reduced 40% Adjusted Fee
   Troy             $550      $375           72.44               72.44        43.46  $16,299.00
   Byun             $350      $150         181.42              181.42        108.85  $16,327.80
   Schweitzer       $350      $150         200.77              152.40         91.44  $13,716.00
   Flores           $250      $150            4.25                4.25         2.55     $382.50
   Dellaripa        $250      $100           18.00               18.00        10.80   $1,080.00
   Beck             $150      $100           82.22               74.72        44.83   $4,483.20
   Kilaru           $150      $75            33.11               29.85        17.91   $1,343.25
   Huang            $150      $75            97.37               93.04        55.82   $4,186.80
   TOTAL                                   689.58              626.12        375.67  $57,818.55

          C.       Costs

          Jin seeks the reimbursement of $7,725.43 in costs for which he has submitted adequate

  documentation. See DE 197-1. However, for the same reasons that the court should decline to

  reimburse Jin's counsel for the time spent on inadequately litigating issues relating to the Flushing

  Class, it should likewise decline to order the defendants to subsidize the costs associated with that

  aspect of the case. As detailed in the Addendum, those costs total $2,569.79. Excluding that amount

  leaves a total of $5,155.64 in costs that the court should award.

  III.    Recommendation

          For the reasons set forth above, I respectfully recommend that the court enter an order

  awarding the plaintiff $57,818.55 reasonable attorneys' fees and $5,155.64 in costs, for a total award

  of $62,974.19.




                                                     12
Case 1:16-cv-05633-ARR-JO Document 213 Filed 06/29/20 Page 13 of 16 PageID #: 3435



  IV.     Objections

          Any objections to this Report and Recommendation are due by July 13, 2020. Failure to file

  objections within this period designating the particular issues to be reviewed waives the right to

  appeal the district court's order. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(2); Wagner & Wagner,

  LLP v. Atkinson, Haskins, Nellis, Brittingham, Gladd & Carwile, P.C., 596 F.3d 84, 92 (2d Cir. 2010).

          SO ORDERED.

  Dated: Brooklyn, New York
         June 29, 2020
                                                                  _    /s/         _
                                                                  James Orenstein
                                                                  U.S. Magistrate Judge




                                                     13
Case 1:16-cv-05633-ARR-JO Document 213 Filed 06/29/20 Page 14 of 16 PageID #: 3436



                                             ADDENDUM

                                 EXCLUDED HOURS – SCHWEITZER
        Date   Description                                                                  Hours
    01-17-19   review returned class notices for irregularities, draft letter to court       2.00
    01-18-19   review returned class notices for irregularities, edit letter to court        0.75
    01-18-19   email OC re class notices                                                     0.17
    01-18-19   review returned class notices for irregularities, edit letter to court,       3.60
               research how to file under seal, file
    02-22-19   reply Def oppo motion to reopen discovery and for sanctions                  1.83
    03-01-19   status conference + travel to and from                                       2.50
    03-06-19   meet & confer + travel to                                                    1.83
    03-06-19   draft meeting memo                                                           0.17
    03-06-19   meet & confer + travel to                                                    1.83
    03-08-19   draft joint letter to court re supplemental discovery plan                   0.75
    03-11-19   review court order re discovery plan, data entry                             0.25
    03-13-19   data entry re opt out employees                                              0.50
    03-19-19   prepare notices of depo to managers, and prepare subpoena to optout          0.67
               employees
    03-20-19   email oc re deposition for opt out employees                                  0.10
    03-28-19   depose mgrs Shi, Chen re: class tampering                                     5.50
    04-02-19   depose Tun Yee Lam re: class tampering                                        1.75
    05-08-19   2d Motion to adjourn conference                                               1.75
    05-10-19   status conf + travel to and from                                              2.50
    06-28-19   Ecf letter to Court to Adjourn the Trial                                      0.20
    06-28-19   Draft letter to Adjourn the Trial                                             0.25
    06-30-19   interview witnesses, revise witness list                                     10.00
    07-01-19   tel conf                                                                      0.17
    07-01-19   Email OC regarding Class Disputed Lists                                       0.10
    07-01-19   review emails, draft letter to Court re class list                            0.50
    07-01-19   Review Def Witness List, Confer Clients                                       0.30
    07-11-19   legal research on 23(f) appeal procedure, draft notice of appeal, ecf         0.50
    07-11-19   review court decision decertify class, legal research on pertinent issue      1.50
    07-22-19   draft letter and decert notice to Court                                       1.00
    07-24-19   review and revise, finalize and ecf petition for appeal                       0.50
    07-24-19   draft request for leave to interlocutory appeal                               2.92
    07-24-19   Review Mandate of USCA, Notice of Appeal                                      0.20
    07-24-19   Review Order re Distribution of De-Certification Notice to Each Class         0.20
               Member
    07-25-19   correct petition for leave to appeal under Rule 23; affirmation in support   0.75
               of motion to withdraw appeal do
    07-25-19   T-1080 for motion to withdraw appeal do                                       0.25
    07-26-19   draft cert of service, email to CA2, ecf motion to withdraw appeal            0.33
    08-04-19   Draft and File letter re decert notice                                        0.25
               Total                                                                        48.37


                                                   14
Case 1:16-cv-05633-ARR-JO Document 213 Filed 06/29/20 Page 15 of 16 PageID #: 3437



                                     ADDENDUM (continued)

                                 EXCLUDED HOURS – KILARU
        Date Description                                                              Hours
    01-29-19 Review the Court Order; Email; Back the order to ourselves, Access,       0.42
             Download and Calendar
    02-21-19 Access, Download                                                         0.33
    03-27-19 Email OC regarding depo dates and confirmation                           0.17
    03-27-19 Get Interpreters for Deposition; and Search for Subpoena                 0.50
    04-09-19 Email OC regarding the depo                                              0.17
    05-06-19 Email OC requesting consent for the adjournment of the status conf;      0.25
             Email OC not deposing other def
    05-07-19 Draft letter M to adjourn; Email oc and Follow up on the dates and ecf   0.50
             to the court
    05-08-19 review aaron 2d Motion to adjourn conference and Ecf to the court        0.75
    05-09-19 Access, Download, Review order 157-158+                                  0.17
             Total                                                                    3.26



                                 EXCLUDED HOURS – HUANG
        Date Description                                                              Hours
    03-29-19 scan exhibits for deposition of managers                                  0.33
    07-01-19 Sort out the Disputed Parties Documents; Draft Email to OC regarding      2.00
             the Class List
    07-01-19 Sort out the Disputed Parties Documents; Draft Email to OC regarding     2.00
             the Class List
             Total                                                                    4.33



                                  EXCLUDED HOURS – BECK
       Date Description                                                               Hours
   07-01-19 Sort out the Disputed Parties Documents; Draft Email to OC regarding       2.00
            the Class List
   07-28-19 Print Decertification Notices                                              1.50
   07-28-19 Prepare Decertification Notices for Mailing x 79                           3.00
   07-28-19 Mail Decertification Notice at Post Office                                 1.00
            Total                                                                      7.50




                                                 15
Case 1:16-cv-05633-ARR-JO Document 213 Filed 06/29/20 Page 16 of 16 PageID #: 3438



                                    ADDENDUM (continued)

                                       EXCLUDED COSTS
   Date       Description                                                              Amount
   03-28-19   Deposition Transcript, Witness Deposed: Jian Jin Chen and Gui Bing Shi    $830.17
   03-28-19   Envelope and Postage re Deposition Transcript                               $1.00
   03-28-19   Opt Out Deposition Interpretation by Arthur Kwok                          $495.00
   04-02-19   Deposition of TUN LEE LAM Interpretation by Arthur Kwok for April         $270.00
              02, 2019
   04-02-19   Deposition Transcript, Witness Deposed: Tun Yee Lam                        $830.17
   04-02-19   Envelope and Postage re Deposition Transcript                                $1.00
   07-27-19    Printing Class Decertification x 77                                        $61.60
   07-27-19   Envelope Class Decertification x 77                                         $38.50
   07-27-19   Postage Class Decertification x 77                                          $42.35
              TOTAL                                                                    $2,569.79




                                                16
